DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s preliminary amendment filed on February 2, 2020, has been received and entered.  Claims 5, 8, and 11 have been amended, no claims have been cancelled, and claims17-19 has been newly added.  Claims 1-19 are pending in this instant application.
Priority
Acknowledgment is made of applicant's claim for foreign priority to the filing dates of the Korean Patent Application Serial No. KR10-2016-0108582 filed on August 25, 2016; Korean Patent Application Serial No. KR10-201600179457 filed on December 26, 2016; and PCT Patent Application Serial No.: PCT/KR2016/015507 filed on December 29, 2016.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 5, 6, 7, 11-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (International Journal of Pharmaceutics; 420 (2011) 358-365, IDS).

	The claims recite a composition for intra-articular injection, the composition containing a nucleic acid and chitosan

	Regarding claims 1, 5-7, 11-14, and 16, Lu discloses a nanoparticulate composition for the treatment of joint disease comprising hyaluronic acid, chitosan, and DNA, wherein the molecular weight of the chitosan is 50 kDa (abstract).  As the particles are nanoparticle they would be able to be injected.  With respect to intra-articular of claim 1 and the symptoms of claim 16, the instant claims are directed to a composition.  Lu discloses the instantly claimed composition, therefore it would be expected that the composition of Lu could be used as instantly claimed.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-5, 12-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Landolina (Pub. No.: US 2014/0287061; Pub. Date: Sep. 25, 2014).

	Regarding claims 1, 12, 13, 14, and 16 Landolina discloses a gelatinous wound healing and hemostatic matrix material that can be formed and solidified both internally and externally [0013], wherein the gelatinous matrix material comprises at least one polyanionic polymer and at least one polycationic polymer [0014] wherein the polyanionic 

	Regarding claim 2, Landolina discloses wherein the polyanionic polymer including the nucleic acid (claim 7) in an amount of about 0.1 to about 95% by weight of the composition (claim 1)..

	Regarding claim 3, Landolina discloses wherein the cationic polymer including the chitosan in an amount of about 0.1 to about 95% by weight of the composition (claim 1 and claim 8).

	Regarding claim 4, as Landolina discloses that both the cationic and anionic polymer are found in amount of about 0.1 to about 95% by weight of the composition (claim 1) therefore the weight ratios would encompass the instantly claimed nucleic acid to chitosan of 1:1 to 3000:1.

	Regarding claims 5 and 17, Landolina discloses wherein the nucleic acid is RNA (claim 7).
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine polynucleotides as the anionic polymer and chitosan as the cationic 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

	

	Claims 8-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Landolina (Pub. No.: US 2014/0287061; Pub. Date: Sep. 25, 2014 as applied to claims 1, 2, and 3 above, and further in view of Ornaghi et al. (Pub. No.: EP 2745849; Pub. Date: Jun. 25, 2014).

	Regarding claims 8-11 and 17-19, Landolina remains as applied to claims 1-3.   Landolina discloses a gelatinous wound healing and hemostatic matrix material that can be formed and solidified both internally and externally [0013], wherein the gelatinous matrix material comprises at least one polyanionic polymer and at least one polycationic 
	However in the same field of endeavor of compositions comprising nucleic acid and chitosan for wound treatment (abstract and [0030], Ornaghi discloses the molecular weight of the chitosan between 250 and 1MDa [0020].   As Landolina discloses the  that both the cationic and anionic polymer are found in amount of about 0.1 to about 95% by weight of the composition (claim 1) therefore the weight ratios would encompass the instantly claimed nucleic acid to chitosan of 1:1.  Accordingly, the combination of reference disclose the molecular weight of the nucleic acid as equal to that of chitosan at a 1:1 ratio is taught, therefore wherein the molecular weight of chitosan is between 250 Da and 1MDa the molecular weight of the nucleic acid would also be between 240 and 1MDa.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Landolina and Ornaghi et al. to have the molecular weight of the chitosan from between 250 to 1 MDa as disclosed by Orngahi in a gelatinous composition comprising nucleic acid and chitosan as disclosed by Landolina as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed.  One of ordinary skill in the art would be motivated to include the  molecular weight of the chitosan from between 250 to 1 MDa provides synergistic effects 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Landolina (Pub. No.: US 2014/0287061; Pub. Date: Sep. 25, 2014 as applied to claims 1, 2, and 3 above, and further in view of Lecler et al. (Pub. No.: WO 2016/091778; Pub. Date: Jun. 16, 2016).
While the Lecler WO publication relied upon for prior art is in French the Lecler patent publication (US 2017/0326275; Date of publication: Nov. 16, 2017) is its equivalent, and the specific portions of the specifications cited in this instant office action will refer to the paragraphs of the US Patent Publication. 


	However in the same field of endeavor of compositions comprising nucleic acid and chitosan for medical treatment [0090], Lecler discloses wherein the composition is a hydrogel (abstract),
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Landolina and Lecler et al. to have the composition in hydrogel form (abstract) in a gelatinous composition comprising nucleic acid and chitosan as disclosed by Landolina as a matter of combining prior art elements according to known methods to yield predictable results as instantly claimed.  One of ordinary skill in the art would be motivated to have the composition in hydrogel form as they are known to be used in tissue engineering and vectors of active compounds [0004], wherein hydrogels can be manufactured by industrialized methods resulting in lower costs and good reproducibility [0014] and wherein the composition can be injected through thin needles  [0019] as evidenced by the teachings of Lecler.    One who would have practiced the invention would have practiced the invention would have had a reasonable expectation of success because Landolina had already disclosed a gelatinous matrix material comprising chitosan and nucleic acids, while Lecler provided guidance with 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art the time of filing.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-7, 11-17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/075,296 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  Both claim 1 of the instant invention and the reference application are directed to a composition comprising nucleic acid and chitosan.  The instant claim 1 has an additional limitation of intended use.  As the reference Application has the same composition it should also be able to be used as an intra-articular injection.  Additionally, claim 1 of the reference Application recites the weight ratio of nucleic acid to chitosan.  This weight ratio is recited in claim 4 of the instant claim set.  Thus the combination of claims 1 and 4 of the instant claims recite the composition of claim 1 of the reference Application.  The dependent claims of the instant Application 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617